Citation Nr: 1750915	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder and somatic symptom disorder (previously somatoform disorder, NOS with mood disorder, NOS and alcohol abuse) prior to September 1, 2015, and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable rating for residuals, chip fracture, left foot with mild degenerative arthritis prior to September 1, 2015, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for rhinosinusitis prior to June 18, 2014, and in excess of 10 percent thereafter.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his doctor


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1980 and from June 1980 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript of the hearing is associated with the claims file.

In an October 2014 rating decision, the RO increased the rating for chronic rhinosinusitis from noncompensable to 10 percent disabling, effective June 18, 2014.  In a September 2015 rating decision, the RO increased the Veteran's rating for other specified anxiety disorder and somatic symptom disorder (previously somatoform disorder, NOS with mood disorder, NOS and alcohol abuse) from 10 percent disabling to 30 percent disabling, effective September 1, 2015, and increased the Veteran's rating for left foot disability to 10 percent disabling, effective September 1, 2015.  As such increases do not constitute a full grant of the benefits sought, the Veteran's claims for higher ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that the issues of service connection for bilateral elbow condition, bilateral shoulder condition, neck condition, and low back disorder are part of a separate appeal stream and the Veteran has requested a Board videoconference on those issues.  See April 2016 Statement of the Case and May 2016 Substantive Appeal.  The issues have been entered into VACOLS, which indicates that additional action is pending.

The issue of entitlement to a higher initial rating for the service-connected left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's anxiety disorder and somatic symptom disorder have been manifested by occupational and social impairment with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.

2.  From the effective date of service connection to April 19, 2016, the Veteran's rhinosinusitis has been manifested by 3 to 6 non-incapacitating episodes per year, characterized by headaches, pain, and purulent discharge and crusting.

3.  From April 20, 2016, Veteran's rhinosinusitis has been manifested by 7 or more non-incapacitating episodes per year, characterized by headaches, pain, and purulent discharge and crusting.

4.  The Veteran's service-connected disabilities meet the percentage requirements for a schedular TDIU and preclude him from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for anxiety disorder and somatic symptom disorder are met since the effective date of service connection on December 4, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial 10 percent rating for rhinosinusitis have been met from December 4, 2009, to April 19, 2016.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for rhinosinusitis have been met from April 20, 2016.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2016).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the case of an initial rating, the period for consideration is that beginning with the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for Anxiety Disorder and Somatic Symptom Disorder 

The Veteran's anxiety disorder and somatic symptom disorder disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9421.  Under the General Rating Formula for Mental Disorders, to include anxiety disorder and somatic symptom disorder, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability rating is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Here, the Veteran's anxiety disorder and somatic symptom disorder has been rated 10 percent disabling from December 4, 2009, and 30 percent disabling starting September 1, 2015.  

The evidence is at the very least in equipoise as to whether the level of impairment shown from the beginning of the appeal period is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating.

Examiners and clinicians have assigned the Veteran GAF scores that ranged from 40, indicative of major occupational and social impairment and an inability to work, to 62, commensurate with mild impairment.  See, e.g., April 2016 Private Examination Report (noting GAF score of 40-41); March 2012 VA Treatment Record (noting GAF of 60); and November 2011 VA Examination Report (noting GAF of 62).

VA and private treatment records show anxiety, depression, panic attacks, family conflict issues, relationship difficulties, hopelessness, irritability, work conflict issues, violent thoughts (feeling like he might hurt someone), trouble maintaining concentration, trouble with attention to detail.  See generally February 2010 to February 2011 Private Treatment Records; January 2012 to February 2014 VA Treatment Records.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that, during the appeal period, the Veteran experienced severe panic attacks and near constant anxiety, depressed mood, some obsessive compulsive traits, violent thoughts, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.    

In a January 2010 statement, the Veteran described, among other things, symptoms of disrupted sleep, "bad dreams," heart palpitations, chest pains, stomach upset, dizziness, difficulty breathing, perceptual distortions, remorse, social withdrawal, angry outbursts, lack of motivation, and anxiety.  In another January 2010 statement, the Veteran's wife reported that the Veteran experienced severe anxiety attacks, trouble sleeping, physical violence when waking, shouting in his sleep, and angry outbursts.  Both the Veteran and his wife reported that the Veteran has had trouble maintaining employment, which they attribute to psychiatric symptoms.  The Veteran reported an inability to concentrate and focus, which has resulted in work conflicts.  See August 2015 Veteran's Statement.  The Veteran has also reported that he has not been able to go to church, or has sporadic attendance, and has problems with his marriage.  See October 2011 Statement.  The Veteran has been divorced three times, which he believes is connected to his disorders.  See August 2015 Veteran's Statement.  He reported that his symptoms are worse from October to April, as he feels trapped, agitated, more depressed and anxious, and has panic attacks 3-4 times per week.  See August 2015 Veteran's Statement.  

In the November 2011 VA examination, the VA examiner diagnosed somatoform disorder, mood disorder NOS, alcohol abuse, and personality disorder, and opined that the symptoms overlapped and there was insufficient medical knowledge to apportion the symptoms.  The Veteran reported problems with his supervisor and taking a work demotion due to difficulty performing his tasks and problems with focus.  He also reported extensive use of FMLA due to anxiety and other medical problems.  He reported sleep disturbance, feeling pressured and restless, and pacing.  He reported some impulsive spending and racing thoughts.  He reported a past history of suicidal thinking, but denied current active suicidal ideation or history of attempts and states that he would seek help if he was feeling more despondent.  The VA examiner noted symptoms of anxiety, depression, suspiciousness, negative thoughts; panic attacks once a week, some obsessive compulsive traits but not clearly ritualistic behavior, chronic sleep impairment, distractibility, somatic preoccupations, and possible hypomanic episodes.  The VA examiner noted that the Veteran was appropriately dressed and groomed, lived with his wife, and was able to engage in daily living activities.  The VA examiner opined that the Veteran's psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

During the September 2015 VA psychiatric examination, the Veteran reported that he lives with his wife.  He reported that he was medically retired from his job due to a history of problems with his supervisor, and had used extensive FMLA and sick leave.  The Veteran reported that he spends time journaling and doing yardwork during the day, naps, spends time with his new dog, sees his granddaughter multiple times per week, and attends church with his wife.  

The Veteran reported panic attacks 1-2 times per week, more frequent and intense in the winter months, with shortness of breath and chest tightness.  He reported negative ruminations and dreams, occasional dissociative symptoms, feeling mechanical (going through the motions), prior thoughts of suicide, chronic difficult interpersonal interactions, including arguments with siblings and his father, and years of stressful problems at work.  He denied hallucinations, had normal thoughts, and appropriate appearance.  The VA examiner noted symptoms of anxiety, panic attacks, chest pains, chronic worry, dysphoria, insomnia, irritability, and negative ruminations.  The VA examiner opined that certain symptoms, such as maladaptive choices and frequent interpersonal conflicts, were due to a nonservice-connected personality disorder.  The VA examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily, with normal routine behavior, self-care, and conversation.  

During the April 2016 Board hearing, the Veteran testified that he experiences trouble sleeping, wakes up in sweats, screams during his sleep, has acted out physically during his sleep (punching his wife in his sleep), cannot concentrate, cannot think clearly, has trouble with memory, jumbles his words, and is tired.  The Veteran reported that he experiences rage and has been suicidal.  He experiences panic attacks a few times a week, and has been to the hospital for severe panic attacks four or five times.  The Veteran testified that his three divorces are the result of his psychiatric issues, and that he does not have many friends anymore.  The Veteran reported that he has been married to his wife for two years, that they get along okay, and that she tries to understand his issues.  He also reported that his symptoms have been relatively consistent and severe since service connection.  He reported that while he was able to continue working, he had to take large amounts of leave and his performance reviews declined.

In an April 2016 report, the Veteran's private physician noted the Veteran's extensive leave from work.  The examiner noted the Veteran showed flat affect, depressed mood most of the day, markedly diminished interests, insomnia, psychomotor retardation, fatigue most days, worthlessness, diminished ability to concentrate, and that the symptoms cause significant distress and social and occupational impact.  The examiner opined that the Veteran experienced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The examiner noted difficulty in adapting to a work-like setting, difficulty in adapting to stressful circumstances, difficulty in adapting to work, difficulty in establishing and maintaining effective work and social relationships, anxiety, chronic sleep impairment, and suspiciousness.  The examiner assigned a GAF score of 40-41.  After review of the Veteran's records and lay statements, the examiner opined that the Veteran's symptoms have remained at this level of severity since 2009.  The examiner also opined that all symptoms and disorders were related to service.

The Board notes that the September 2015 VA examiner opined that some of the Veteran's symptoms were due to a personality disorder and that it was possible to differentiate which symptoms were attributable to which disorder.  However, the November 2011 VA examiner opined that symptoms could not be separated out and the remainder of the medical evidence does not provide support for separating such symptoms from the Veteran's service-connected psychiatric disability picture.

The Veteran's examinations and treatment records show that the Veteran experienced anxiety, depression, severe panic attacks, difficulty in adapting to stressful circumstances, including a work or work-like setting, and inability to establish and maintain effective relationships.  The Veteran's psychiatric disability resulted in occupational impairments, as he experienced trouble with concentration and focus and had trouble getting along with his supervisor.  After using extensive leave, the Veteran eventually received medical retirement due to his psychiatric issues.  The Veteran also reported conflicts with family members, including siblings and his father.  He has been divorced three times, reported problems with his marriage, reported sporadic attendance at church, and reported that he does not have friends anymore.  

Based on review of the various VA and private examinations, VA and private treatment records, and the Veteran and his wife's testimony and statements, the Board finds the Veteran's service-connected psychiatric disabilities have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, for the entire appeal period.  Therefore, from the effective date of service connection, the Veteran's level of impairment more nearly approximates the 70 percent rating criteria.  The Board notes that the Veteran indicated that he would be satisfied with a 70 percent evaluation.  See April 2016 Board Hearing Tr., p. 19.

The Veteran does not meet the requirements for a rating in excess of 70 percent for his psychiatric disability.  A rating higher than 70 percent requires total social and occupational impairment.  The Veteran is married, and spends time with his grandchild.  The record does not show evidence like disorientation to time or place, or hallucinations.  While the Veteran reported a history of suicidal thinking, he denied current active suicidal ideation and stated that he would seek help if he was feeling more despondent.  While some issues with concentration and attention to detail are noted, the Veteran did not experience the kind of issues contemplated by a total rating, such as memory loss so severe that the Veteran forgets his own name.  The Veteran was generally able to perform activities of daily living and his dress and grooming was noted to be appropriate in VA examinations and treatment records.  

The Board finds that the Veteran's anxiety disorder and somatic symptom disorder symptomatology do not result in total occupational and social impairment, as he is able to maintain a marriage and relationships with his grandchildren.  

In sum, the evidence supports an initial evaluation of 70 percent, and no higher, for the Veteran's anxiety disorder and somatic symptom disorder throughout the appeal period.

Initial Rating for Rhinosinusitis

The Veteran's chronic rhinosinusitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, for chronic maxillary sinusitis.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513, maxillary sinusitis (or sinusitis of any type) is evaluated pursuant to a general rating formula.  A noncompensable rating is awarded for sinusitis detected by x-ray only.  A 10 percent rating corresponds to one or two incapacitating episodes per year of sinusitis requiring prolonged (last four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating corresponds to three or more incapacitating episodes per year of sinusitis requiring prolonged (last four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum 50 percent rating is awarded following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97.

The Veteran's rhinosinusitis is rated noncompensable from the effective date of service connection, December 4, 2009, to June 17, 2014, and is rated 10 percent disabling starting June 18, 2014, under Diagnostic Code 6513.

In a January 2010 statement, the Veteran reported that over the years he has experienced pain, inflammation, discharge, bad breath, stuffy nose, cough with mucus, fever, reduced sense of taste or smell, and lack of sleep due to irritation.

The Veteran underwent VA examination in January 2011.  The VA examiner diagnosed chronic rhinosinusitis including allergic rhinitis, with radiographic evidence of mild bimaxillary chronic sinusitis.  The Veteran reported using Afrin and doing saline washes with a neti pot.  The Veteran reported occasional time off of work due to sinus conditions but no physician-directed bedrest.  The VA examiner noted no nasal polyps and no postnasal drainage, but minimal tenderness to maxilla and forehead with palpation.  X-ray findings showed mild to moderate mucoperiosteal thickening identified in the inferior right maxillary sinus and minimal mucoperiosteal disease in the inferior left maxillary sinus, with the remaining paranasal sinuses clear.

Records show that the Veteran underwent rhinoseptoplasty in October 2013.  His physician stated he was unable to work from October 8, 2013, to October 27, 2013.  

The Veteran underwent VA examination in June 2014.  The VA examiner diagnosed chronic sinusitis, allergic rhinitis, and deviated nasal septum.  The Veteran reported a history of nasal obstruction, especially at night.  He reported that his doctor noted 98% obstruction of the left nasal passageway and 80-90% obstruction of the right nasal passageway.  He reported persistent bloody drainage, regular mucus, rinsing his nose on a daily basis, improved sinus headaches compared with previously, and generally frequent sneezing and a runny nose.  

Upon examination, the examiner found a straight septum with no purulence in the nasal cavity.  The VA examiner noted headaches and purulent discharge associated with the Veteran's chronic sinusitis, and approximately 4 non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The VA examiner noted that the Veteran had not had sinus surgery or repeated sinus-related surgical procedures performed.  The VA examiner noted that there were no nasal polyps, no complete obstruction of either side, and no greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  The examiner noted there was not complete obstruction of either side, and no greater than 50% obstruction of the nasal passage on both sides due to deviated nasal septum.  The VA examiner noted that the Veteran underwent inferior turbinate reduction, but no sinus surgery, and that he was required to take many hours of sick leave as a result of this procedure.  

During the April 2016 Board hearing, the Veteran testified that he is unable to breathe through his nose, as he is stuffed up and has nasal blockage.  He testified that he uses Flonase daily and has infections 5-6 times per year.

In April 2016, the Veteran's private physician completed a disability questionnaire regarding sinusitis.  The examiner opined that the Veteran experienced chronic sinusitis with episodes of sinusitis, near constant sinusitis, and headaches.  The examiner opined that the Veteran experienced 7 or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The examiner noted that the Veteran had greater than 50% obstruction of the nasal passage on both sides due to rhinitis, and permanent hypertrophy of the nasal turbinates, but no complete obstruction.  The examiner also noted chronic laryngitis with hoarseness and inflammation of vocal cords or mucous membrane.  The examiner noted at least 50% obstruction of the nasal passage on both sides due to traumatic septal deviation.  

While the January 2011 VA examiner did not note non-incapacitating episodes, the VA examiner noted that the Veteran missed work occasionally due to sinus conditions and found tenderness to the maxilla and forehead.  The Veteran had reported in a January 2010 statement that he experienced pain and discharge.  The January 2011 VA examination was for service connection purposes, and the VA examiner did not state that the Veteran did not experience non-incapaciting episodes.  The June 2014 VA examiner noted approximately 4 non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  As the Veteran reported symptoms which could constitute non-incapacitating episodes, and such symptoms were later quantified by the June 2014 VA examiner, the Board finds that the quantification applies from the beginning of the appeal period.  The Board notes that the Veteran is competent to report observable manifestations of his sinusitis.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Resolving doubt in favor of the Veteran, the Board finds that a 10 percent rating, and no higher, is warranted from the beginning of the appeal period.  However, prior to April 20, 2016, neither the medical or lay evidence of record establishes three or more incapacitating episodes or more than six non-incapacitating episodes per year, radical surgery with chronic osteomyelitis, or near constant sinusitis after repeated surgeries.  Thus, a rating higher than 10 percent is not warranted.  

In a report dated April 20, 2016, a private examiner opined that the Veteran experienced 7 or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  While the Veteran reported experiencing infections 5-6 times per year during the Board hearing, the Veteran did not specify if that description was for the prior year.  Moreover, the examiner's finding of 7 or more non-incapacitating episodes in the last year is more specific and would have been based on the Veteran's reports to him under the applicable definition of non-incapacitating episodes.  Accordingly, the Veteran meets the criteria for a 30 percent rating from the date of the examination.  However, neither the medical nor lay evidence of record establishes radical surgery with chronic osteomyelitis, or near constant sinusitis after repeated surgeries.  Thus, a rating higher than 30 percent is not warranted.  

The Board notes that the Veteran requested a convalescent rating for his October 2013 procedure.  However, the Veteran did not have a surgery necessitating at least one month of convalescence nor does the Veteran otherwise show entitlement to a convalescent rating.  See 38 C.F.R. § 4.31 (2016).

Accordingly, the Board finds that a rating of 10 percent, but no higher, is warranted under Diagnostic Code 6513 from December 4, 2009, to April 19, 2016, and 30 percent, but no higher, starting April 20, 2016.  



Entitlement to TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis.  As awarded above, the Veteran is service connected for anxiety disorder and somatic symptom disorder, rated 70 percent disabling, left foot disability, rated 10 percent disabling, right knee disability, rated 10 percent disabling, and chronic rhinosinusitis, rated 30 percent disabling.  The Veteran's service-connected disabilities therefore have a combined rating of 70 percent or more, with a single disability rated at 40 percent or more.

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Veteran worked as a medical officer for the VA.  He has a college education.  The Veteran reported that his inability to concentrate resulted in work conflicts, dissatisfaction, and loss of employment over the years.  See March 2010 Veteran's Statement.

During the April 2016 Board hearing, the Veteran testified that his employment with VA was terminated due to his psychiatric disorders.   He cannot sleep, cannot concentrate, cannot think clearly, has trouble with memory, jumbles his words, is tired, and experiences severe panic attacks.  

The Veteran was found disabled by his employer for his position at the VA due to his psychiatric disorders.  See March 2016 Office of Personnel Management Letter.  His employment ended in May 2015.  See Veteran's SF-50.  Prior to termination, the Veteran took approximately 50 weeks of time off due to his disabilities from January 2008 to 2014.

The September 2015 VA mental health examiner noted that the Veteran experienced interpersonal conflicts and would do best in settings without contact with the public, co-workers, or supervisors.  

The April 2016 examiner opined that the Veteran's pain medications caused issues with maintaining a mentally challenging job.  

As to physical limitations, a November 2014 private opinion noted the Veteran's right knee and left foot disabilities prevented the Veteran from standing and walking regularly for work.  The September 2015 VA foot examiner opined that the Veteran's left foot disability limited his active weight-bearing ability due to his limitation in activity for 15 minutes before discomfort but would not affect a sedentary position.  The April 2016 private examiner opined that the Veteran's left foot disability prevented the Veteran from walking without a cane and caused a gait issue that resulted in the Veteran being at risk for falls.  The examiner opined that the Veteran's foot disability prevented manual work.  

Given the Veteran's combined psychiatric and physical limitations, and the resulting functional limitations in performing both manual and sedentary labor, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment.

Reviewing the evidence as a whole, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating of 70 percent and no higher, for anxiety disorder and somatic symptom disorder is granted for the entire appeal period.

An initial rating of 10 percent, and no higher, for rhinosinusitis is granted from the beginning of the appeal period, December 4, 2009, to April 19, 2016.  

A rating of 30 percent, and no higher, for rhinosinusitis is granted from April 20, 2016.

Entitlement to TDIU is granted.


REMAND

In a document received April 2016, the Veteran indicated that he was receiving ongoing treatment for his left foot at Kaiser Permanente and at a private chiropractor.  The Kaiser records in the claims file do not pertain to left foot treatment during the appeal period.  As the record does not contain the reported treatment records, remand is appropriate in order for the RO to make appropriate efforts to obtain all outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any treatment records relating to his left foot disability at Kaiser Permanente and at a private chiropractor.

2.  If newly received evidence indicates a change in the left foot disability, afford the Veteran a new VA examination.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


